Park, J.
This case depends upon the construction that shall be given to that part of the lease executed between these parties, which is as follows: ££ The said William Daskam also further covenanting and agreeing, that after the expiration of said term of five years, he will, if thereto desired by the said John W. Renoud, make and execute to the said Renoud a lease of the said premises for the further term of five years, upoxx the terms and conditions in this lease contained.”
The petitioner claims that this provision of the lease gave him a reasonable time after the expiration of the five years in which to express his desire for axxotlxer term; while the respondents insist that it reqxxired that the optional right should be exercised on or before the termination of the five years. The lease is silent as to the time when the right may be exercised, and the petitioner infers that it exists after the five years expire, from the fact that the lessor covenants that he will execute another lease after that time, if thereto desired. But desii'ed when ? The lease does not answer the qxxestion. This covenant, constrxxed literally, has reference solely to the act of the lessor, and not to the time when the *516desire for another term may be communicated to him. The constructions given to it by both parties harmonize with the language used, and we must therefore consider other parts of the lease and the surrounding circumstances in order to ascertain the meaning intended by the parties.
It can hardly be supposed that the lessor intended to grant an optional right to take the premises for another term, that might be exercised after the five years should expire, for the lessee might decide at the last moment to vacate the premises, and the lessor would then be left not only without a tenant, but at an unseasonable time to obtain one. He would thus run the hazard of losing the rent of his premises-for a year, and that too when the right to this extent could be of no practical benefit to the lessee; for it is hardly to be supposed that, with the right, he would delay till the close of his term before he fully determined whether he would stay longer or not.
Again, if this right existed after the expiration of the five years, it existed during a reasonable time after that event; for when a right is given, and no time is prescribed for its exercise, a reasonable time is allowed. It follows then that the lease extended not only during the period of five years, but during the reasonable time within which the right might be exercised, should the lessee delay his election till the last moment; for it can hardly be claimed that the parties intended that the premises should be vacated during such time, when the lessee might elect for another term. Now the lease is' for a period of five years, with an annual rent at a fixed sum payable quarterly. This provision of the lease is at war with the construction that the petitioner gives to the covenant in question. Its proper meaning is that the respondent will give another lease of the premises for another term of five years, to commence frem and after the expiration of the first term, if thereto desired. The phrase “ after the expiration of said term of five years,” must have reference to the commencement of the second term, and not to the time when the lease should be given ; for if it has reference to the giving of the lease, how long after shall it be given ? and in that case *517when will the second term commence ? No time is specified for either, and both would be left in doubt and uncertainty. The petitioner neglected to express his desire for another term on or before the expiration of the five years, and we think cannot now require that another lease should be given.
There is nothing in the petitioner’s claim of waiver. This is not a case of forfeiture for the non-payment of rent, but a case where the petitioner has neglected to perform the condition on which his right to another term depended.
We advise the superior court to dismiss the petition.
In this opinion the other judges concurred.